Case 1:17-cv-01751-CFC-CJB Document 500-1 Filed 09/29/20 Page 1 of 12 PageID #:
                                  24355
Case 1:17-cv-01751-CFC-CJB Document 500-1 Filed 09/29/20 Page 2 of 12 PageID #:
                                  24356




                 REDACTED
Case 1:17-cv-01751-CFC-CJB Document 500-1 Filed 09/29/20 Page 3 of 12 PageID #:
                                  24357
Case 1:17-cv-01751-CFC-CJB Document 500-1 Filed 09/29/20 Page 4 of 12 PageID #:
                                  24358




                 REDACTED
Case 1:17-cv-01751-CFC-CJB Document 500-1 Filed 09/29/20 Page 5 of 12 PageID #:
                                  24359
Case 1:17-cv-01751-CFC-CJB Document 500-1 Filed 09/29/20 Page 6 of 12 PageID #:
                                  24360




                 REDACTED
Case 1:17-cv-01751-CFC-CJB Document 500-1 Filed 09/29/20 Page 7 of 12 PageID #:
                                  24361
Case 1:17-cv-01751-CFC-CJB Document 500-1 Filed 09/29/20 Page 8 of 12 PageID #:
                                  24362




                 REDACTED
Case 1:17-cv-01751-CFC-CJB Document 500-1 Filed 09/29/20 Page 9 of 12 PageID #:
                                  24363
Case 1:17-cv-01751-CFC-CJB Document 500-1 Filed 09/29/20 Page 10 of 12 PageID #:
                                   24364




                 REDACTED
Case 1:17-cv-01751-CFC-CJB Document 500-1 Filed 09/29/20 Page 11 of 12 PageID #:
                                   24365
Case 1:17-cv-01751-CFC-CJB Document 500-1 Filed 09/29/20 Page 12 of 12 PageID #:
                                   24366




                 REDACTED
